Title: General Orders, 5 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Tuesday May 5th 1778.
                        Parole Europe—C. Signs Exeter Eltham.
                        
                    
                    Aaron Ogden Esquire is appointed Brigade Major in General Maxwell’s Brigade and is to be obeyed and respected accordingly.
                    Mr Davis Bevan is appointed by the Quarter Master General to super intend the Artificers and to deliver out boards, Plank &c.—in future therefore when boards or Plank are wanting or Artificers are necessary to Do any Jobbs in the Army an order signed by a General Officer, Officers commanding Brigades or Brigade Quarter Masters and directed to Mr Bevan at Sullivan’s Bridge will be duly attended to.
                    If there are any Comb-makers in the Army, the Brigadiers and Officers commanding Brigades are desired to make return of them to the Adjutant General.
                    A Flag goes into Philadelphia next Friday.
                    At a General Court Martial whereof Majr Tyler was President at the Gulph Mills May 2nd A.D. 1778—John Morrel a soldier in Coll Henry Jackson’s Regiment tried for desertion from his Post while on Centry and unanimously found guilty of a breach of Article 1st Section 6th and Article 6th Section 13th of the Articles of War and unanimously sentenced to be hung by the neck ’till he is dead.
                    At a Brigade Court Martial whereof Colonel Bicker was President April 24th 1778—Thomas Hartnet a soldier in the second Pennsylvania Regiment tried for desertion to the Enemy, found guilty & unanimously sentenced to be hung by the Neck ’till he is dead.
                    His Excellency the Commander in Chief approves the aforegoing sentences—The General Court Martial whereof Major Tyler is President is dissolved.
                    After Orders May 5th 1778.
                    It having pleased the Almighty ruler of the Universe propitiously to defend the Cause of the United American-States and finally by raising  us up a powerful Friend among the Princes of the Earth to establish our liberty and Independence upon lasting foundations, it becomes us to set apart a day for gratefully acknowledging the divine Goodness & celebrating the important Event which we owe to his benign Interposition.
                    The several Brigades are to be assembled for this Purpose at nine ôClock tomorrow morning when their Chaplains will communicate the Intelligence contain’d in the Postscript to the Pennsylvania Gazette of the 2nd instant and offer up a thanksgiving and deliver a discourse suitable to the Occasion—At half after ten ôClock a Cannon will be fired, which is to be a signal for the men to be under Arms—The Brigade Inspectors will then inspect their Dress and Arms, form the Battalions according to instructions given them and announce to the Commanding Officers of Brigades that the Battalions are formed: The Brigadiers or Commandants will then appoint the Field Officers to command the Battalions, after which each Battalion will be ordered to load & ground their Arms.
                    At half after eleven a second Cannon be fired as a signal for the march upon which the several Brigades will begin their march by wheeling to the right by Platoons & proceed by the nearest way to the left of their ground in the new Position; this will be pointed out by the Brigade Inspectors—A third signal will be given upon which there will be discharge of thirteen Cannon; When the thirteen has fired a running fire of the Infantry will begin on the right of Woodford’s and continue throughout the whole front line, it will then be taken on the left of the second line and continue to the right—Upon a signal given, the whole Army will Huzza! “Long Live the King of France”—The Artillery then begins again and fires thirteen rounds, this will be succeded by a second general discharge of the Musquetry in a running fire—Huzza!—“And long live the friendly European Powers”—Then the last discharge of thirteen Pieces of Artillery will be given, followed by a General runing fire and Huzza! [“]To the American States.”
                    There will be no Exercise in the morning and the guards of the day will not parade ’till after the feu de joie is finished, when the Brigade Major will march them out to the Grand Parade: The Adjutants then will tell off their Battalions into eight Platoons and the commanding officer will reconduct them to their Camps marching by the Left.
                    Major General Lord Stirling will command on the right, the Marquis De la fayette on the left and Baron De Kalb the second line—Each Major General will conduct the first Brigade of his Command to its ground, the other Brigades will be conducted by their commanding Officers in separate Columns—The Posts of each Brigade will be pointed out by Baron De Steuben’s Aids—Majr Walker will attend Lord Stirling—Major  De Eponsieu the Marquis De la Fayette and Captain Lanfant the Baron De Kalb—The line is to be formed with the Interval of a foot between the files.
                    Each man is to have a Gill of rum—The Quarter-Masters of the several Brigades are to apply to the Adjutant General for an order on the Commissary of Military stores for the number of blank Cartridges that may be wanted.
                